******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CALVIN KING v. COMMISSIONER OF CORRECTION
                 (AC 36952)
            DiPentima, C. J., and Mullins and Norcott, Js.
     Argued September 21—officially released November 10, 2015

   (Appeal from Superior Court, judicial district of
                 Hartford, Lobo, J.)
  Vishal K. Garg, for the appellant (petitioner).
   Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Tamara A. Grosso, assistant state’s attor-
ney, for the appellee (respondent).
                         Opinion

   PER CURIAM. This is an appeal from the judgment
of the habeas court denying a petition for a writ of
habeas corpus in which the petitioner, Calvin King,
claimed, inter alia, that his conviction of murder, con-
spiracy to commit murder, and carrying a pistol or
revolver without a permit were obtained as the result
of ineffective assistance of counsel. On appeal, the peti-
tioner claims that the habeas court erred by finding
that (1) his attorney’s failure to impeach the testimony
of a witness, Annabelle Trimmier, with a prior inconsis-
tent statement and with the testimony of her nephew,
Frankie Santana Trimmier, did not constitute ineffec-
tive assistance of counsel; and (2) the failure of the
petitioner’s attorney to call Frankie Santana Trimmier
as a witness to impeach the testimony of Negus Jones
did not constitute ineffective assistance of counsel.
   After careful review of the record and briefs, we
conclude that the petitioner’s claims are without merit.
As the opinion of the habeas court persuasively articu-
lates, the petitioner’s counsel had sound, strategic rea-
sons for not impeaching Annabelle Trimmier’s trial
testimony with her statement in the probable cause
hearing. We will not revisit those reasons here. See
Antonio A. v. Commissioner of Correction, 148 Conn.
App. 825, 832, 87 A.3d 600, cert. denied, 312 Conn. 901,
91 A.2d 907 (2014). Counsel’s failure to call Frankie
Santana Trimmier to impeach the testimony of Anna-
belle Trimmier and Jones similarly was strategic in
nature. See Toccaline v. Commissioner of Correction,
80 Conn. App. 792, 817, 837 A.2d 849, cert. denied, 268
Conn. 907, 845 A.2d 413, cert. denied sub nom. Toccaline
v. Lantz, 543 U.S. 854, 125 S. Ct. 301, 160 L. Ed. 2d
90 (2004).
  The judgment is affirmed.